      Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 1 of 50



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________

UNITED STATES OF AMERICA,         :

vs.                               :     19 Cr. 373 (PGG)

MICHAEL AVENATTI,                 :
                                        ORAL ARGUMENT REQUESTED
            Defendant.            :
_________________________________




      DEFENDANT AVENATTI’S MEMORANDUM OF LAW IN SUPPORT
       OF HIS MOTION TO DISMISS INDICTMENT FOR VINDICTIVE
         AND SELECTIVE PROSECUTION, AND FOR DISCOVERY



                                  Scott A. Srebnick
                                  SCOTT A. SREBNICK, P.A.
                                  201 South Biscayne Boulevard
                                  Suite 1210
                                  Miami, FL 33131
                                  Telephone: (305) 285-9019
                                  Facsimile: (305) 377-9937
                                  E-Mail: Scott@srebnicklaw.com

                                  Jose M. Quinon
                                  JOSE M. QUINON, P.A.
                                  2333 Brickell Avenue, Suite A-1
                                  Miami, FL 33129
                                  Telephone: (305) 858-5700
                                  Facsimile: (305) 358-7848
                                  E-Mail: jquinon@quinonlaw.com

                                  Attorneys for Defendant Michael Avenatti
           Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 2 of 50



                                              TABLE OF CONTENTS


TABLE OF AUTHORITIES ................................................................................................... iii

    I.        INTRODUCTION ....................................................................................................1

    II.       FACTUAL BACKGROUND ..................................................................................6

              A. Coach Gary Franklin and Nike’s Misconduct ....................................................6

              B. Michael Avenatti’s Feud with President Trump and the USAO SDNY ..........27

              C. The Relationship Between USA Berman and President Trump.......................31

    III.      ARGUMENT .........................................................................................................32

              THE INDICTMENT VIOLATES AVENATTI’S RIGHTS
              UNDER THE FIFTH AMENDMENT’S DUE PROCESS
              CLAUSE.................................................................................................................32

              A. Selective Prosecution ........................................................................................34

              B. Vindictive Prosecution......................................................................................42

    IV.       REQUEST FOR DISCOVERY .............................................................................42

    V.        CONCLUSION ......................................................................................................43

    CERTIFICATE OF SERVICE ..........................................................................................44




                                                                 ii
            Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 3 of 50



                                           TABLE OF AUTHORITIES

CASES

Blackledge v. Perry,
       417 U.S. 21 (1974) .......................................................................................................33

Bordenkircher v. Hayes,
      434 U.S. 357 (1978) .....................................................................................................33

Bowen v. Adidas America, Inc., et al,
      Case No. 3:18-cv-03118-JFA (D.S.C. Nov. 19, 2018) ..................................................9

Chevron Corporation v. Donziger,
      833 F.3d 74 (2d Cir. 2016) ...........................................................................................40

Clifford v. Trump, et al.,
       No. 18-cv-2217-SJP (C.D. Ca) ....................................................................................29

Clifford v. Trump,
       No. 18-cv-6893-SJO (C.D. Ca) ....................................................................................29

Cobb v. Enhanced Recovery Company, LLC,
      No. 17-CV-1629 (VLB), 2019 WL 1115755 (S.D.N.Y. Mar. 11, 2019) ......................2

National Organization for Women, Inc., v. Scheidler,
      267 F.3d 687 (7th Cir. 2001),
      reversed on other grounds, 537 U.S. 393 (2003) .........................................................40

Richmond v. General Nutrition Centers, Inc.,
      No. 08-cv-3577-PAE, 2012 WL 762307 (S.D.N.Y. Mar. 9, 2012) ............................39

United States v. Armstrong¸
       517 U.S. 456 (1996) ...............................................................................................32, 34

United States v. Batchelder,
       442 U.S. 114 (1979) .....................................................................................................32

United States v. Berrios,
       501 F.2d 1207 (2d Cir. 1974) .......................................................................................34

United States v. Cohen,
       18-cr-602-WHP (S.D.N.Y.) ................................................................................... 27-28




                                                                iii
           Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 4 of 50



United States v. Enmons,
       410 U.S. 396 (1973) .....................................................................................................38

United States v. Gatto,
       295 F.Supp.3d 336 (S.D.N.Y. 2018) ............................................................................21

United States v. Gatto, Code, et al.
       No. 17-cr-0686 (LAK) (SDNY) .....................................................................................8

United States v. Goodwin,
       457 U.S. 368 (1982) .....................................................................................................33

United States v. Hastings,
       126 F.3d 310 (4th Cir. 1997) .........................................................................................34

United States v. Jackson,
       180 F.3d 55 (2d Cir. 1999),
       on reh’g 196 F.3d 383 (2d Cir. 1999) .................................................................. Passim

United States v. Johnson,
       171 F.3d 139 (2d Cir. 1999) .........................................................................................33

United States v. King,
       126 F.3d 394 (2d Cir. 1997) .........................................................................................33

United States v. Koh,
       199 F.3d 632 (2d Cir. 1999) .........................................................................................33

United States v. Lewis,
       517 F.3d 20 (1st Cir. 2008) ...........................................................................................34

United States v. Mason Tenders Dist. Council of Greater
       New York, No. 94-civ-06487 (RWS),
       1995 WL 679245, *16 (S.D.NY. Nov. 15, 1995),
       as modified by 1996 WL 22360 (S.D.N.Y. Jan. 19, 1996) ..........................................40

United States v. Pendergraft,
       297 F.3d 1198 (11th Cir. 2002) .....................................................................................38

United States v. Rosenblatt,
       554 F.2d 36 (2d Cir. 1977) .............................................................................................5

United States v. Sanchez,
       517 F.3d 651 (2d Cir. 2008) .........................................................................................30




                                                               iv
            Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 5 of 50



United States v. Sanders¸
       211 F.3d 711 (2d Cir. 2000) ................................................................................... 33-34

United States v. Silver,
       103 F.Supp.3d 370 (S.D.N.Y. 2015) ........................................................................2, 37

United States v. Stewart,
       590 F.3d 93 (2d Cir 2009) ......................................................................................33, 36

United States v. Stone,
       No. 19-0018 (ABJ), 2019 WL 2502929, *22
       (D.D.C. Aug. 1, 2019) ..................................................................................................35

United States v. Webster AV Management, LLC,
       No. 16-cv-09913-PGG (S.D.N.Y.)...............................................................................41

Wayte v. United States,
      470 U.S. 598 (1985) .....................................................................................................32


CALIFORNIA BUSINESS AND PROFESSIONS CODE

Section 17200 ..........................................................................................................................40

Section 17203 ..........................................................................................................................40

Section 17204 ..........................................................................................................................40


STATUTES

18 U.S.C. §875(d) ......................................................................................................................4

18 U.S.C. §1951 .........................................................................................................................4

28 U.S.C. §546(d) ....................................................................................................................31


UNITED STATES CONSTITUTION

AMEND I ........................................................................................................................ Passim

AMEND V ....................................................................................................................... Passim




                                                                    v
            Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 6 of 50



MISCELLANEOUS

Article II, Section 3 of the Constitution...................................................................................30

Fed.R.Crim.P. 12(b)(3)(A)(iv)...................................................................................................1

Fed.R.Evid. 201 ......................................................................................................................2,9

Fed.R.Evid. 408 .................................................................................................................19, 24

Local Criminal Rule 23.1(d)(7) ...........................................................................................2, 37

NCAA Division 1 Manual, Bylaw 12......................................................................................21

US Attorney’s Manual, §9.2032 ................................................................................................5




                                                                   vi
         Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 7 of 50



       Defendant Michael Avenatti, through counsel, and pursuant to Fed.R.Crim.P.

12(b)(3)(A)(iv) and the Due Process Clause, respectfully submits this memorandum of law in

support of his Motion to Dismiss Indictment for Vindictive and Selective Prosecution. Mr.

Avenatti requests discovery and an evidentiary hearing on his claims that he was targeted for

prosecution in this case for unconstitutionally vindictive and selective reasons.

                                   I.     INTRODUCTION

       On March 25, 2019, after an “investigation” that lasted less than four business days,

U.S. Attorney Geoffrey Berman (“USA Berman”) issued a press release to announce the arrest

of attorney Michael Avenatti, a high-profile political antagonist of President Donald Trump,

for allegedly engaging in a scheme to extort Nike, a Fortune 100 corporation. (Exhibit A).1

USA Berman stated that Mr. Avenatti “used illegal and extortionate threats for the purpose of

obtaining millions of dollars in payments from” Nike. (Exh. A). The alleged extortionate

conduct consisted of Mr. Avenatti’s threat to publicly expose the truth about Nike’s

misconduct toward his client, Coach Gary Franklin, Sr., if Nike did not agree to: a) make a

payment of $1.5 million to Coach Franklin; and b) retain Mr. Avenatti and attorney Mark

Geragos to conduct an internal investigation of Nike at a projected cost of between $15 and

$25 million. USA Berman commented that “[w]hen lawyers use their law licenses as weapons,

as a guise to extort payments for themselves, they are no longer acting as attorneys. They are

acting as criminals, and they will [be] held responsible for their conduct.” (Exh. A) (emphasis

added). FBI Asst. Dir. William F. Sweeney Jr., added that “[a]s alleged, Michael Avenatti


1
  References to exhibits throughout this Memorandum of Law are to the exhibits attached to the
Declaration of Scott A. Srebnick in support of the Motion to Dismiss Indictment for Vindictive
and Selective Prosecution, and for Discovery. That Declaration will be filed as soon as the parties
resolve any possible redactions to the exhibits pursuant to the Protective Order (Doc. #16).
         Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 8 of 50



approached Nike last week with a list of financial demands in exchange for covering up

allegations of misconduct on behalf of the company.” (Exh. A) (emphasis added). FBI Asst.

Dir. Sweeney opined that “[t]his is nothing more than a straightforward case of extortion. In

the event anyone needs to be reminded, this type of behavior is illegal and it will not be

tolerated – especially when committed by a lawyer who is supposed to use his license to

practice law, not to willfully violate it.” (Exh. A).

       In addition to the press release, USA Berman held a press conference, see

https://www.youtube.com/watch?v=SPlPPIW4SYE, using as a visual aid a poster board

entitled “The Alleged Extortion Scheme Timeline,” illustrating that the alleged scheme played

out over a 3-day period and repeating USA Berman’s personal opinion that Mr. Avenatti

demanded payments “under the guise of legal work.” 2 During the press conference, USA

Berman boldly proclaimed that “Avenatti’s conduct had nothing to do with zealous advocacy

for a client or any other kind of legitimate legal work.” (emphasis added). 3 But, as shown

below, FBI Asst. Dir. Sweeney’s claim that Mr. Avenatti had demanded funds in exchange for

“covering up allegations of misconduct” was squarely contradicted by evidence in the FBI’s



2
 Pursuant to Fed.R.Evid. 201, this Court may take judicial notice of publicly available information
contained on websites where the authenticity of the sites has not been questioned. See, e.g., Cobb
v. Enhanced Recovery Company, LLC, No. 17-CV-1629 (VLB), 2019 WL 1115755 (S.D.N.Y.
Mar. 11, 2019). Mr. Avenatti asks this Court to take judicial notice of the fact that the press
conference occurred and that it received intense and widespread media coverage.

3
 The statements by USA Berman and FBI Assistant Director Sweeney constitute “opinion[s] as to
the accused’s guilt or innocence or as to the merits of the case or the evidence in the case,” see
Local Criminal Rule 23.1(d)(7), which under the rules of this court “presumptively involve a
substantial likelihood that their public dissemination will interfere with a fair trial or otherwise
prejudice the due administration of justice within the meaning of this rule.” Id. The prejudicial
effect of statements such as these is not “magically dispelled by sprinkling the words ‘alleged’ or
‘allegations’ liberally throughout the press release.” United States v. Silver, 103 F.Supp.3d 370,
378 (S.D.N.Y. 2015).



                                                 2
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 9 of 50



possession. Moreover, having arrested Mr. Avenatti before conducting a real investigation of

Coach Franklin’s claim, neither USA Berman nor anyone else associated with his prosecution

team had any factual basis to conclude that Mr. Avenatti’s conduct was unrelated to “zealous

advocacy for a client” and “legitimate legal work.”

       To be sure, in its zest to nab Mr. Avenatti, a high-profile target, the USAO-SDNY

eschewed the typically careful and thoughtful fact-gathering investigation on which it

historically prides itself. Instead, it rushed to charge Mr. Avenatti – but not Mr. Geragos –

with extortion before conducting a meaningful investigation relevant to a central, basic

question in an extortion case: what was the nexus between the threat to Nike’s reputation and

Coach Franklin’s “claim of right?” See United States v. Jackson, 180 F.3d 55, 69-71 (2d Cir.

1999), on reh’g 196 F.3d 383 (2d Cir. 1999). Prior to arresting Mr. Avenatti, the USAO-

SDNY either did not bother to learn (or deliberately ignored) the extent of Nike’s misconduct,

the history of the relationship between Coach Franklin and Nike, the bases for Coach

Franklin’s potential legal claims against Nike, his litigation objectives, the purpose for the

requested internal investigation, or the reasons why Coach Franklin retained Mr. Avenatti.

Nonetheless, the USAO-SDNY arrested Mr. Avenatti, concluding without any real

investigation that his demand to root out corruption at Nike was solely in pursuit of his own

agenda and was unrelated to any claim of Coach Gary Franklin. It is doubtful that attorney

“John Doe” would have encountered such a swift reaction from the USAO-SDNY; Mark

Geragos certainly did not.

       After arresting Mr. Avenatti on the criminal complaint, the government then began to

collect documentary evidence, including thousands of pages of Coach Franklin’s text messages

and e-mails, that it should have sought to obtain before jumping to a conclusion about Mr.



                                              3
       Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 10 of 50



Avenatti.   Those communications prove that Mr. Avenatti’s demand to spearhead an

investigation of Nike was consistent with, and in furtherance of, the expressly-stated and

legitimate litigation objectives that Coach Franklin sought to pursue long before he first

contacted Mr. Avenatti. Contrary to USA Berman’s ill-informed and premature statements

during his press conference, Mr. Avenatti’s settlement demand constituted “zealous advocacy”

for his client and had a clear nexus to “legitimate legal work” for which he had been retained

by Coach Franklin.

       Curiously, nearly five months after Mr. Avenatti’s arrest, the USAO-SDNY has not

charged Mr. Geragos with any offense, despite that neither the Indictment nor the evidence nor

the law of conspiracy draws any meaningful distinctions between his conduct and Mr.

Avenatti’s. To be clear, the evidence gathered by the government after Mr. Avenatti’s arrest

proves that neither Mr. Avenatti nor Mr. Geragos committed, or conspired to commit,

extortion. Perhaps that explains why Mr. Geragos has not been charged.

       With respect to Mr. Avenatti, however, the die had been cast. Having opted to make a

big splash with a quick arrest and a precipitous press conference containing unsubstantiated

and misleading statements, reversing course in such a high-profile case, though warranted, was

not an option for the USAO-SDNY or the FBI. Instead, the USAO-SDNY doubled down and,

on May 22, 2019, secured a four-count Indictment, charging only Mr. Avenatti with conspiring

with “CC-1” (obviously a reference to Mr. Geragos) to violate 18 U.S.C. §875(d) (Count One),

conspiring with CC-1 to violate the Hobbs Act, 18 U.S.C. §1951 (Count Two), and attempted

violations of those statutes (Counts Three and Four).

       Significantly, Mr. Geragos, both personally and through his lawyer, has told the USAO-

SDNY in multiple “innocence proffer” sessions after Mr. Avenatti’s arrest that he lacked



                                              4
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 11 of 50



criminal intent and that there was no conspiracy between him and Mr. Avenatti to extort Nike. 4

If the USAO-SDNY prosecutors believe that Mr. Geragos is telling the truth – i.e., that he was

not a co-conspirator – then there is no legal or factual basis for the conspiracy charges against

Mr. Avenatti and the USAO-SDNY should dismiss those charges. 5 If the USAO-SDNY

prosecutors believe that Mr. Geragos has lied to them, but nonetheless the prosecutors have

opted to prosecute only Mr. Avenatti for conspiring with Mr. Geragos, the prosecution reeks

of selectiveness and vindictiveness.

        Undersigned counsel is unaware of any comparable white-collar case in which an

investigation of a lawyer for conduct undertaken in connection with the representation of a

client was completed with such breakneck speed. The USAO-SDNY is required to follow

DOJ policy, which requires “reasonable” notice to the DOJ Criminal Division for certain

prosecutions of attorneys. See, e.g., US Attorney’s Manual, §9.2032. For due process

purposes, the relevant question is “why the disparate treatment of Mr. Avenatti?” In the mine-

run case where a defendant alleges selective or vindictive prosecution, the answer to the “why”

question is often elusive. Defendants are typically hard-pressed to produce any evidence to

obtain discovery to prove their claim. Here, by contrast, there is ample evidence to warrant



4
  The USAO-SDNY produced the notes and interview reports from those innocence proffer
sessions on July 26, 2019, in response to a Brady demand by Mr. Avenatti’s counsel specifically
requesting that evidence. The materials reveal that USA Berman personally attended at least one
of the proffer sessions.
5
  A conspiracy requires a meeting of the minds of at least two people. United States v. Rosenblatt,
554 F.2d 36, 38 (2d Cir. 1977). “(U)nless at least two people commit (the act of agreeing), no one
does.”). Id. (citation omitted). Although the Indictment alleges other “known and unknown”
conspirators, the USAO-SDNY has declined undersigned counsel’s request for disclosure of the
identity of any alleged co-conspirators other than Mr. Geragos. Plainly, there are none.




                                                5
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 12 of 50



further inquiry, in the form of discovery and an evidentiary hearing, into the USAO-SDNY’s

reasons for its highly irregular treatment of Mr. Avenatti. He is entitled to due process.

                             II. FACTUAL BACKGROUND 6

       A.     Coach Gary Franklin and Nike’s Misconduct

       In or about 2006, Coach Gary Franklin founded California Supreme, a basketball

“travel team” comprised of elite high school age players looking to develop their skills and

showcase their talents for future opportunities in the game. Shortly thereafter, Nike awarded

an Elite Youth Basketball (“EYB”) sponsorship to the California Supreme. By 2010, Nike

had created the Elite Youth Basketball League (“EYBL”), an organized league of travel teams

for the top high school players, featuring more than 40 teams from around the country,

including the California Supreme.

       In 2010, Nike entered into a 3-year “Travel Team Contract” with the California

Supreme, whereby Nike paid the team $70,000 per year and supplied it with uniforms, shoes,

basketballs, and other accessories. (Exhibit B). That contract was subsequently renewed for

additional periods. By 2017, the travel team contract was paying California Supreme $72,000

per year. (Exhibit C). During Coach Franklin’s tenure, the California Supreme attracted many

talented players, including seven footers such as Deandre Ayton, a future first overall pick in

the 2018 NBA draft, Bol Bol, currently with the NBA’s Denver Nuggets, and Brandon McCoy,

a player currently in the NBA G League.




6
  This factual recitation is based on evidence contained within the Rule 16 discovery provided by
the government, including e-mails, text messages, and memoranda produced by Coach Franklin
and others to the government after the arrest of Mr. Avenatti, and reasonable inferences from the
evidence, as well as from publicly available information that is not subject to any real dispute.



                                                6
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 13 of 50



       Carlton Debose was the Director of Nike EYB, Jamal James was the Manager of Nike

EYB, and John Stovall was Nike’s Recruiting Coordinator. In 2016-17, Nike executives

Debose and James pressured Coach Franklin to engage in a pattern of misconduct or risk losing

his Nike EYB-sponsored team. Among other things, the Nike executives directed Coach

Franklin to make multiple payments for the benefit of amateur players, in violation of NCAA

rules and federal criminal law, including:

       2016
       $30,000 payment to DeAndre Ayton’s handler, Mel McDonald
       $10,000 check to Brandon McCoy’s handler, Shaun Manning
       $5,000 in cash to Brandon McCoy’s handler, Shaun Manning
       $10,000 in cash to DeAndre Ayton’s mother
       Travel expenses for DeAndre Ayton’s family

       2017
       $29,528 wire transfer to Bol Bol’s handler, Mel McDonald
       $12,500 wire transfer to Bol Bol’s handler, Mel McDonald

(Exhibit D). Nike executives directed Coach Franklin to submit false invoices to Nike to

disguise the payments as travel expenses and sponsorships for 501(c)(3) organizations. (E.g.,

Exhibit D, at USAO373_00024804; USAO373_0024832). They successfully pressured him

to allow two other individuals (Bol Bol’s handler Mel McDonald and a California lawyer

named Bryan Freedman) to take over the California Supreme “17U” team in order to deter

McDonald from steering Bol Bol to an Adidas-sponsored team. Freedman’s goal was to ensure

that his own son would be able to play on a top 17U Elite EYB team alongside Bol Bol. 7

Coach Franklin was forced out by Nike executives when he no longer felt comfortable going


7
 According to Coach Franklin, between approximately 2014 and 2016, attorney Freedman made
multiple offers of payment (totaling more than $100,000) to Coach Franklin for Freedman’s son
to start on California Supreme’s 16U and 17U elite teams. Coach Franklin rejected those offers,
so Freedman enlisted the assistance of the Nike executives to pressure Coach Franklin and help
wrest control of the 17U team from him.



                                              7
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 14 of 50



along with their scheme. (E.g., Exhibit E, at USAO373_00046134) (“We should give Gary an

ultimatum. Do what we are asking or lose your EYBL spot…”). After suffering considerable

damage to his brand and reputation as the leader of California Supreme, Coach Franklin had

enough.

       In early 2018, Coach Franklin solicited advice from a consultant/advisor named Jeffrey

Auerbach, an entertainment industry executive with considerable prior experience in

professional sports management, whose son had previously played for Coach Franklin and

who had warned Coach Franklin about Nike. Auerbach was the then Managing Director of

Bedford Consulting, which provides business consulting and advisory services to companies

in the entertainment, sports, and technology fields. Over the course of the next year – long

before they first approached Mr. Avenatti to get involved in late February 2019 – Auerbach

and Coach Franklin strategized how to hold Nike and its executives accountable for the

corruption and hostile takeover of Coach Franklin’s program.

       By that time (early 2018), the USAO-SDNY had brought a criminal case against the

Director of Global Sports Marketing for Adidas and another Adidas executive who formerly

ran Nike EYBL, alleging conspiracy to commit wire fraud in connection with a scheme to

bribe high school basketball players to attend and play for universities that had contracts with

Adidas. See United States v. Gatto, Code et al., No. 17-cr-0686 (LAK) (SDNY). Moreover,

according to published media reports at the time, the USAO-SDNY had served a grand jury

subpoena on Nike EYBL in September 2017 in connection with that case.




                                               8
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 15 of 50



https://www.espn.com/mens-college-basketball/story/_/id/20847512/nike-elite-youth-

basketball-league-served-subpoena-sources. 8

       Against this backdrop, Auerbach, on behalf of and in conjunction with Coach Franklin,

began to compile substantial evidence related to Nike’s misconduct. They researched the

Adidas scandal and the pending criminal charges to discover parallels with Nike’s conduct.

They communicated by text and e-mail on a regular basis, almost daily during some months,

and had lengthy phone conversations. They contemplated retaining counsel, approaching the

FBI to report Nike’s conduct, and/or suing Nike. They studied the civil racketeering lawsuit

that had been filed by a basketball player named Brian Bowen against Adidas and the

individuals who had been criminally charged and convicted in the Adidas scandal. See Bowen

v. Adidas America, Inc., et al, Case No. 3:18-cv-03118-JFA (D.S.C. Nov. 19, 2018).

       The hundreds of pages of text and email communications between Coach Franklin and

Auerbach demonstrate that their quest to hold Nike accountable was all-consuming. Those

communications, which the USAO-SDNY prosecutors decided to obtain only after they

arrested Mr. Avenatti, conspicuously reveal that Coach Franklin had two objectives. His first

and overriding goal was to seek “justice” against Nike and its executives by purging the

rampant corruption. (See Exhibits F, G, H, I, J). Coach Franklin and Auerbach were convinced

that the misconduct was not confined to the California Supreme (one of more than 40 teams in



8
 Undersigned counsel requests that the Court take judicial notice under Fed.R.Evid. 201 that Nike
EYBL was served with a federal grand jury subpoena. Undersigned counsel do not know whether,
in response to the grand jury subpoena, Nike produced any documents related to the improper
payments for the benefit of high school players, or whether the subpoena requested such
information. However, in response to a Brady/Giglio demand, the government has now produced
to undersigned counsel internal communications within Nike that prove a wide array of such
misconduct by Nike. At this point, it is unclear to undersigned counsel when Nike produced those
documents to the government.



                                               9
       Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 16 of 50



the Nike EYBL), that other EYBL coaches were also funneling money to players at Nike’s

request, and that other Nike executives in addition to DeBose and James participated in, were

aware of, and/or turned a blind eye to the misconduct. For Coach Franklin, true justice meant,

for starters, ridding the company of DeBose and James and then further investigating Nike to

find out how far and wide in EYB the misconduct stretched. Coach Franklin, whom many

considered to be one of the good guys in amateur basketball, wanted a legitimate and thorough

investigation of Nike – i.e., not a whitewash. Coach Franklin’s second goal was to seek money

damages for the harm occasioned upon him, his reputation, and the California Supreme brand.

       That Coach Franklin was even more interested in justice and cleaning up Nike than he

was in money is abundantly clear from the dozens of communications between Coach Franklin

and Auerbach about “justice” and what that meant to them, with only a handful of the many

examples excerpted below. Their unquenched thirst for ridding Nike of corruption is evident

as early as March 2018 – a full year before Mr. Avenatti was even hired -- when they

considered reporting the misconduct to John Slusher, Nike’s Executive Vice President of

Global Sports Marketing and one of the top executives at the entire company:




                                             10
       Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 17 of 50




                                          *   *    *




                                         *    *    *




(Exhibit F) (emphasis added). The communications between Coach Franklin and Auerbach

continued over the course of the next year, while they hoped that Nike would police itself and




                                              11
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 18 of 50



self-correct in the wake of the ongoing Adidas scandal. On October 10, 2018, Auerbach texted

Coach Franklin about what “justice” might look like:




(Exhibit G) (emphasis added).

       On January 8, 2019, with Auerbach’s assistance, Coach Franklin summarized his

objectives in a letter to a lawyer he considered retaining (before Mr. Avenatti):




                                              12
       Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 19 of 50




(Exhibit H). Plainly, Coach Franklin wanted an internal investigation conducted of Nike; there

is no other way to “clean up” and “reorganize” Nike and install “new management and

procedures” without a thorough investigation.

       On February 1, 2019 – a month before they first met Mr. Avenatti -- Auerbach texted

Coach Franklin:




                                             13
       Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 20 of 50




(Exhibit I) (emphasis added).

       On February 6, 2019 – again, before Mr. Avenatti had even heard of Coach Franklin -

- Auerbach reported Nike’s misconduct to Nike’s EVP John Slusher, a top executive at the

company. As documented in Auerbach’s contemporaneous “Memo to the File,” Auerbach

told EVP Slusher that:

   • Coach Franklin “endured workplace bullying and abuse for over 2 years” by
     Nike executives DeBose and James;

   • “There was ongoing corruption and illicit schemes being carried out by DeBose
     and James and how they brought this corruption into California Supreme,
     directing Gary to submit fake invoices, make cash and bank-wire payments to
     handlers and family members of top Nike elite players … similar to those in the
     recent DOJ-Adidas case;




                                            14
       Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 21 of 50



   • Coach Franklin had “suffered a great deal and his program severely harmed by
     the corruption, the abuse and the aftermath,”

   • Coach Franklin “now wants Justice. In addition, he’s always been loyal to Nike
     and wants to help the company clean-up EYB, get rid of the corruption and
     corrupt execs.”

   • “Justice” for Coach Franklin meant “firing DeBose and James … for starters.”

(Exhibit J, at USAO373_00024795) (emphasis added). In response to this phone call, EVP

Slusher claimed that, given “the seriousness of the matters you raised and how serious we take

those situations,” he had referred Auerbach to Nike’s outside counsel, Andrew Michaelson at

Boies Schiller and Flexner (“BSF”) in New York. (Exhibit J, at USAO373_00024792).

       In mid-February 2019, Auerbach and Coach Franklin accelerated their efforts to retain

counsel to represent Coach Franklin against Nike, as they were skeptical that Nike would be

willing or capable of policing itself. Recognizing the expense of retaining an attorney on an

hourly basis, Auerbach told Coach Franklin that:




                                         *    *    *




                                             15
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 22 of 50




(Exhibit K) (emphasis added).

       Shortly thereafter, Auerbach reached out to Mr. Avenatti for the first time in an effort

to assist Coach Franklin in pursuing his objectives. 9 On March 1, 2019, Auerbach was finally

able to speak with Mr. Avenatti for the first time and, based on that conversation, later e-mailed

Mr. Avenatti that he (Avenatti) was “a source of hope for me – in a time of much despair” and

“look[ed] forward to further discussing Gary Franklin, Found/Program Director of California

Supreme Youth Basketball v. Nike Elite Youth Basketball & Nike, Inc.,” in reference to the

contemplated lawsuit against Nike. (Exhibit L).

       On March 5, 2019, Mr. Avenatti met with Auerbach and Coach Franklin. At that

meeting, and in subsequent communications, they made their objectives known to Mr.

Avenatti. Prior to Mr. Avenatti’s first meeting with Nike lawyers, Auerbach provided Avenatti




9
 As of early 2019, Avenatti was the current national Public Justice Trial Lawyer of the Year as a
result of his work on behalf of first responders, doctors and nurses in a class action tried in federal
court, which resulted in a jury verdict in excess of $454 million in 2017. As of March 2019, he
had been practicing as a nationally known trial lawyer for nearly twenty years, with multiple seven
and eight figure verdicts and settlements.



                                                  16
       Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 23 of 50



with: a) a summary of Nike’s misconduct towards Coach Franklin and corroborating financial

records, (Exhibit D); b) a copy of the “Memo to the File” summarizing Auerbach’s telephone

conversation with Nike EVP Slusher, which outlined Coach Franklin’s demands of Nike,

(Exhibit J); c) a file-stamped copy of the civil RICO complaint filed against Adidas in the

District of South Carolina, which included claims for money damages and injunctive relief,

(Exhibit M); and d) a 28-page PowerPoint presentation, headlined Gary Franklin, California

Supreme Elite Youth Basketball v. Nike USA, Inc., Nike, Inc., Nike EYB, (Exhibit N), laying

out the facts of a potential civil lawsuit against Nike, and providing Mr. Avenatti with the

factual background regarding the conduct of DeBose, James, Freedman, and McDonald

(Exhibit N, at USAO373_28491-28493). One of the slides of the PowerPoint presentation

posed the following three questions:




(Exhibit N, at p. 5). Moreover, Coach Franklin and Auerbach made it clear to Mr. Avenatti

that they had information that the corruption within Nike went far beyond the payments and




                                            17
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 24 of 50



false invoices that DeBose and James had directed Coach Franklin to make. Given the passage

of nearly eighteen months since Nike EYBL received a federal grand jury subpoena, coupled

with the fact that DeBose and James were still employed by Nike in the wake of the Adidas

scandal, Coach Franklin and Auerbach believed that Nike was not capable or willing to

investigate itself or self-correct.

        Mr. Avenatti contacted his colleague, attorney Mark Geragos, a criminal defense

lawyer with decades of experience because, among other reasons, Geragos had a relationship

with Nike’s General Counsel as a result of Geragos’s recent representation of Colin

Kaepernick, a former NFL quarterback and Nike-sponsored athlete who had just settled his

lawsuit against the NFL. Mr. Avenatti and Mr. Geragos agreed to work together on behalf of

Coach Franklin and approach Nike’s General Counsel to discuss a pre-lawsuit settlement of

Coach Franklin’s claims. They also discussed the need for an internal investigation.

       On March 12, 2019, Mr. Geragos initiated communication with Casey Kaplan, Nike’s

Assistant General Counsel for Litigation and Internal Investigations for the purpose of setting

up a “confidential mediation discussion.” Following Mr. Geragos’s communication with

Kaplan, Mr. Avenatti and Mr. Geragos discussed the scope of a potential internal investigation

of Nike and began researching what other law firms typically charge for investigations of large

multi-national corporations. Mr. Avenatti texted Mr. Geragos a link to a New York Times

story entitled “The Mounting Costs of Internal Investigations.” (Exhibit T) (noting that such

investigations can exceed $100 million).

       Mr. Geragos thereafter communicated with Nike’s attorney Scott Wilson of BSF

several times by telephone and text message before the parties agreed to the first in-person

settlement meeting, on March 19, 2019, at Mr. Geragos’s law office in Manhattan. The



                                              18
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 25 of 50



attorneys present at that first meeting, which was not recorded, included both Mr. Avenatti and

Mr. Geragos, attorneys Scott Wilson and Ben Homes from BSF, and Rob Leinwand, an

attorney at Nike with the title Vice President of Global Litigation and Employment Counsel.

Whereas Mr. Geragos had communicated with the lawyers for Nike multiple times by text and

telephone before this meeting, Mr. Avenatti had not. BSF attorney Homes took handwritten

notes at the meeting; he thereafter prepared typewritten notes of the same meeting. (Exhibit

O). The parties all agreed at the meeting that it was a settlement discussion designed to allow

for a candid conversation about resolving Coach Franklin’s claims, protected by Fed.R.Evid.

408, (Exh. O, at USAO373_00026191), a point that Mr. Geragos confirmed in his proffer

sessions with the government.

       At that March 19, 2019 meeting, Mr. Avenatti informed Nike’s counsel that he

represented Coach Franklin, a whistleblower who was directed by DeBose and James to make

multiple payments for the benefit of high school players, including the first overall pick in the

2018 NBA Draft, and was then being squeezed out of his contract by Nike. (Exh. O, at

USAO373_00026191-26192). Mr. Avenatti told Nike’s counsel that Coach Franklin had

claims for “breach of contract, tortious interference, and potentially other claims.” (Exh. O, at

USAO373_00026192). Mr. Avenatti discussed the fact that he would claim in the lawsuit that

Mr. Franklin had been targeted by Nike and that Franklin would say “that he was threatened

that he would lose his program if he refused to make these payments.”               (Exh. O, at

USAO373_00026197). Mr. Avenatti allowed Nike’s counsel to review the documentary

evidence that he had brought to the meeting in support of Coach Franklin’s legal claims (Exh.

D), including but not limited to the bank statements, false invoices, and text messages. (Exh.

O, at USAO373_00026194-26195). In addition, Mr. Avenatti raised the possibility that Nike



                                               19
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 26 of 50



had deceived the government when responding to the subpoena directed at Nike in 2017 by

failing to produce those very documents that proved Nike’s corruption.           (Exh. O, at

USAO373_00026192).

       Consistent with Coach Franklin’s stated dual objectives, Mr. Avenatti proposed a

settlement with two components: a) that Nike pay $1.5 million to Coach Franklin for damages

caused to him, understanding that the money could not preclude Coach Franklin from giving

testimony to the government; and b) that Nike commence a thorough internal investigation, to

be led by Mr. Avenatti and Mr. Geragos. (Exh. O, at USAO373_26192, 26197). Mr. Avenatti

told Nike’s counsel that “[w]hatever the investigation costs, it costs” (inasmuch as the EYBL

consisted of more than 40 teams over different age groups), but he made it clear he was “not

asking [Nike] to pay for nothing. We will share the findings of the investigation with whoever

you want us to share it with.” (Exh. O, at USAO373_26197). Mr. Avenatti stated that he

would go public with his evidence if Nike did not meet those conditions. (Exh. O, at

USAO373_26196). Contrary to Asst. Director Sweeney’s press statement, at no point did Mr.

Avenatti promise to “cover up” Nike’s misconduct in exchange for payments. Rather, Mr.

Avenatti made it clear that Coach Franklin would cooperate with the investigation, and that

the payments could not buy Coach Franklin’s silence in the event of a subpoena or other

process. (Exh. O, at USAO373_00026192) (“We will include express language in the

settlement agreement that will not prevent my client from giving any future testimony to the

government. I’m sure you will agree that this will be in both of our client’s interests”).

       At that March 19, 2019, meeting, none of the Nike lawyers denied that Nike EYB was

fraught with misconduct and, indeed, BSF attorney Wilson professed to have an “interest in




                                              20
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 27 of 50



conducting an internal investigation surrounding these allegations.” 10              (Exh. O, at

USAO373_00026193). To be sure, Nike executives knew that Coach Franklin’s claims were

true inasmuch as internal text messages and e-mails possessed by Nike contain admissions by

Nike executives that they were funneling money to the families of high school players, and the

invoices and bank statements shown to the Nike lawyers by Mr. Avenatti corroborated those

payments. (Exh. D; Exh. E).

       Moreover, if the Nike lawyers did not already know it by March 19, 2019, an internal

investigation would have revealed that the misconduct directed by Nike executives toward

Coach Franklin merely scratched the surface of the widespread corruption of amateur

basketball at Nike. Specifically, Nike possessed text messages, e-mails, and other documents

from 2016-17 – before it received the grand jury subpoena from the USAO-SDNY -- proving

that Nike executives had arranged for and concealed payments, often in cash, to amateur

basketball players and their families and “handlers.” 11 By way of example only (produced to

undersigned in response to a demand pursuant to Brady/Giglio):



10
  Mr. Geragos, during a proffer session, remarked that by the end of the first meeting, he felt Nike
might have a real problem. There was not much push back from Nike during the second half of
the meeting, and Mr. Geragos thought they would be able to negotiate a settlement. Mr. Geragos
– an experienced criminal defense attorney – did not view the meeting as an extortionate shake
down but as part of a negotiating process designed to resolve a client’s claims.
11
  Payments to a college-bound high school player and his/her family are expressly prohibited by
NCAA Rules. See generally NCAA Division 1 Manual, Bylaw 12; see also NCAA Bylaw 12.1.2
(“An individual loses amateur status and thus shall not be eligible for intercollegiate competition
in a particular sport if the individual … (b) accepts a promise of pay…”). Paying amateur players,
knowing that such payments would render the players ineligible for the college scholarships, can
be punished under federal criminal law. See United States v. Gatto, 295 F.Supp.3d 336, 345-49
(S.D.N.Y. 2018). Moreover, concealing (and deducting) illegal payments, especially through
charitable organizations, may violate criminal tax statutes.




                                                21
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 28 of 50



          • Jamal James texted DeBose and Nike Recruiting Coordinator John Stovall in
            February 2017, asking whether they would be “willing to do … whatever may
            be needed for the Zion/Romeo situations as well as the money we’re now going
            to do for the [minor] kid in Michigan,” to which Stovall responded

                  Langford – 20
                  Zion – 35 plus
                  [minor] – 15 12

              Debose responded that he was willing to pay Langford, Zion and [minor] the
              $70,000 and that they should “stay aggressive” while he got “creative” with the
              budget. (Exh. E, at USAO373_00046130).

          • Stovall informed James and DeBose that they still had “not presented our new
            offer” to Zion Williamson but agreed that it was not a good idea “to put it in
            print...” (Exh. E, at USAO373_00046135).

          • An EYBL coach expressed concern to Nike executives about the fact that
            players and family members were getting paid and that he couldn’t “see how
            this ends well for NIKE or the EYBL. Some of us will be deemed guilty by
            association others will be found guilty of failure to supervise…” (Exhibit P, at
            USAO373_00046148).

          • DeBose told Nico Harrison, Nike’s Vice President of North America Basketball
            Operations, that he (DeBose) was “willing to bet that 38 of 40 teams in the
            EYBL had to pay a moderate to considerable ransom to families just to play in
            the EYBL. Of these approximate 38 teams these arrangements are being viewed
            as a contract by the families and players…” (Exh. P, at USAO373_00046184).

          • Rachel Baker, a Nike executive who led “Event Strategy” for the EYBL,
            expressed concern to a colleague about carrying large amounts of cash through
            airport security and indicated that she would lie and “just say I just sold my car”
            if she got stopped; (Exh. E, at USAO373_00046146-47).

          • DeBose acknowledged in an exchange of text messages with an assistant coach
            at the University of Kentucky that Nike was funneling payments to high school
            players through at least ten different EYBL coaches.            (Exh. E, at
            USAO373_00046143).




12
  Romeo refers to Romeo Langford, a first-round selection in the 2019 NBA Draft, currently with
the Boston Celtics; Zion refers to Zion Williamson, currently with the New Orleans Pelicans and
the first overall pick in the 2019 NBA Draft. The third individual is a minor.



                                              22
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 29 of 50



Indeed, Nike’s internal documents contain numerous other examples of the pervasive

misconduct. (See, e.g., Exh. P, at USAO373_46151-52) (breakdown of cash payments).

       Immediately after the March 19, 2019, meeting, in the face of evidence of widespread

malfeasance by its own client, BSF attorneys contacted federal law enforcement to report an

alleged “extortion plot” by Mr. Avenatti and Mr. Geragos. Rather than question the motives

of the BSF lawyers looking to protect Nike and curry favor with the government, the USAO-

SDNY immediately set its sights on Mr. Avenatti. Thereafter, over the course of the next two

days, BSF attorney Scott Wilson, at the behest of the FBI, audio-recorded several telephone

conversations with Mr. Geragos and one with Mr. Avenatti, on March 20, 2019, during which

Mr. Avenatti, using some of the colorful language quoted in the speaking indictment, reiterated

the settlement demand that Nike pay $1.5M in damages to Coach Franklin and hire Mr.

Avenatti and Mr. Geragos to handle the internal investigation or “we’re done.” When

repeatedly pressed by BSF attorney Wilson “to put a number on the cost of the internal

investigation,” Mr. Avenatti asked BSF attorney Wilson: “what would you quote? We’ll go

with your quote. You tell me what Boies Schiller would quote and you tell me what that

number is and I’m highly confident that that number would probably be acceptable or

something very close to it.”

       A second, in-person, settlement meeting was held at Mr. Geragos’s office on March 21,

2019. BSF attorney Wilson video-recorded 13 that meeting at the behest of the government.14



13
  Upon the Court’s request, undersigned counsel will provide the Court with a thumb drive of the
video recording of the March 21, 2019, meeting.

14
  In its Complaint and later in the speaking Indictment, the government selectively quoted excerpts
from the various meetings and telephone conversation. The government did not include in the




                                                23
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 30 of 50



The participants at the March 21, 2019, video-recorded meeting were Mr. Avenatti, Mr.

Geragos, and BSF attorneys Wilson and Homes. They agreed again that those conversations

were discussions relating to the settlement of Coach Franklin’s claims, protected under

Fed.R.Evid. 408. During that settlement discussion, BSF attorney Wilson stated that he did

not think the $1.5M to settle the civil claims would be the “sticking point.” With respect to

the internal investigation, Mr. Avenatti explained that the “ask” was a $12 million retainer

upon signing, with a minimum fee of $15 million and a cap at $25 million, and the ability

during the investigation to report directly to the Nike General Counsel’s office. Mr. Avenatti

discussed the hourly rate for attorneys and paralegals, and Mr. Geragos indicated that there

would be private investigators “on the ground to do interviews and things of that nature.”

       Whereas BSF attorney Wilson suggested (presumably at the behest of law enforcement)

that the damages amount ($1.5 million) might not be a “stumbling block,” he did not commit

to the justice component of the settlement demand. Instead, BSF attorney Wilson invited Mr.

Avenatti and Mr. Geragos to propose a settlement amount to resolve the matter without Nike

retaining them to conduct the internal investigation. Mr. Avenatti asked Nike counsel: “why

would you want to do that?” given that Nike would “have to do an internal investigation

anyway.” When BSF attorney Wilson suggested that he would have difficulty persuading

Nike to hire plaintiff’s counsel to do the investigation, and that Nike might have an appetite

for finality vis-à-vis Coach Franklin “[i]f the money went higher,” Mr. Avenatti, after



Indictment any references to the many text messages and e-mails evincing Coach Franklin’s
demands for justice and an internal investigation, all of which disprove USA Berman’s public
statements that the internal investigation was a “guise” by Mr. Avenatti. Nor did the government
quote any aspects of the conversations that demonstrate the nexus between the settlement demand
and Coach Franklin’s desire for justice, thereby completely undercutting their case.




                                              24
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 31 of 50



consulting with Mr. Geragos, proposed a settlement amount of $22.5 million.              Such a

settlement would, of course, have to first be approved by Coach Franklin, inasmuch as the

draft settlement agreement that Mr. Avenatti handed to BSF attorney Wilson at the conclusion

of the meeting specifically provided for the signature of Coach Gary Franklin, both

individually and on behalf of California Supreme Youth Basketball, Inc. (Exhibit Q, p.4).

       Importantly, the draft settlement agreement provided that the “terms and conditions of

this Agreement and the underlying negotiations” would be confidential, “provided, however,

that nothing herein shall restrict the disclosure of this Agreement and its terms … in connection

with responding to a lawfully issued subpoena or request by a governmental body.” (Exh. Q,

at p.1) (emphasis added). Thus, contrary to Asst. Director Sweeney’s misleading press

statement, at no point did Mr. Avenatti demand money in exchange for “covering up” Nike’s

misconduct. In fact, the draft settlement agreement allowed for just the opposite – the

disclosure of the underlying facts of Nike’s misconduct to anyone, including the government

(only the “terms and conditions” of the Agreement would be confidential). Mr. Avenatti

also made it clear at the March 21 meeting that “[w]e can leave it to Nike and its other lawyers

to figure out what to do with this and handle it appropriately,” that “they can hire Boies or

whoever else they want to hire to do whatever they want to do, and you guys can figure out

what you want,” and that Coach Franklin would cooperate with such an investigation but “he’s

not going to do anything illegal.”

       The multiple conversations over the course of three days left no doubt that Mr. Geragos

and Mr. Avenatti advocated in unison and shared the same strategy. Mr. Geragos told the BSF

lawyers that: 1) Mr. Avenatti intended to hold a press conference in the event Nike did not

resolve the matter; 2) the internal investigation would be a real one, promising that “we’ll get



                                               25
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 32 of 50



to the bottom of it, its not gonna happen again,” and 3) “we like to affect change, just like Nike

does, and if there’s something going on there and its more widespread than we even suspect,

it would be a good idea to root it out and fix it, don’t you think?” Mr. Geragos participated in

conversations about the anticipated legal fees for the internal investigation and how the

investigation would be carried out.

       On March 24, 2019, without having ever spoken with Coach Franklin or Auerbach --

and without being aware of Coach Franklin’s litigation objectives -- federal prosecutors filed

a criminal complaint against Mr. Avenatti and arrested him the following day. Because they

never bothered to seriously investigate the facts before charging Mr. Avenatti, federal law

enforcement had prematurely concluded that the “internal investigation” of Nike was an

Avenatti-inspired idea, untethered to Coach Franklin’s legitimate quest for justice. USA

Berman had no knowledge whatsoever of Coach Franklin’s dual objectives of seeking money

damages and equitable relief. Nor did he even attempt to discover those objectives before

bringing the weight of his office down on Mr. Avenatti. The federal prosecutors lacked any

basis to conclude that the settlement demand by Mr. Avenatti and Mr. Geragos was unrelated

to Coach Franklin’s legitimate claims and objectives.

       Significantly, the Indictment describes “CC-1” (obviously Mr. Geragos) as a co-

conspirator who also “devised” the scheme, “used threats of economic and reputational harm

to extort Nike,” communicated time deadlines for Nike to consider their requests, and expected

to participate in the internal investigation and share in the proposed legal fees. Nonetheless,

for reasons that to this day have not been explained, nor can be legitimately explained, law

enforcement indicted only Mr. Avenatti. Neither Mr. Geragos nor Mr. Avenatti should be

indicted for the conduct in this case. There is no crime.



                                               26
       Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 33 of 50



       B.     Michael Avenatti’s Feud with President Trump and the USAO-SDNY

       In or around 2006, President Trump had an affair with an adult film actress named

Stephanie Clifford a/k/a Stormy Daniels. On June 16, 2015, Donald Trump announced his

candidacy for the President of the United States; he officially became the Republican Party

nominee on July 19, 2016. See DE 48-1:39-40 in United States v. Cohen, 18-cr-602-WHP

(S.D.N.Y.) (Exhibit R, at p.39). On or about October 7, 2016 – a month before the general

election -- the Washington Post published online a video and accompanying audio in which

Trump referred to women in vulgar terms in a 2005 conversation with Billy Bush, the host of

Access Hollywood. (Exh. R, at p.40).

       President Trump knew that, in the wake of the Access Hollywood scandal, the Stormy

Daniels story would further threaten his chances in the general election. Over the course of

the next three weeks, Trump’s personal attorney Michael Cohen was able to orchestrate a

settlement, which contained a non-disclosure agreement, pursuant to which Cohen made a

$130,000 payment to Daniels for the purpose of securing her ongoing silence with respect to

her affair with President Trump. (Exh. R, at pp.41-52).

       On or about January 12, 2018, the Wall Street Journal first reported that Cohen had

arranged the hush payment to Daniels. (Exh. R, at p.55). Although Cohen admitted making

the payment, (Exh. R, at p.56), President Trump lied to the American public when he denied

knowing about it. On April 8, 2018, the FBI applied for a warrant to search Cohen’s residence

and office in Manhattan. (Exh. R). The search warrant affidavit, recently unsealed, alleged

campaign finance violations in connection with the payment by Cohen to Daniels. USA

Berman was recused from the USAO-SDNY investigation of Cohen for reasons that have not




                                             27
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 34 of 50



been publicly explained. President Trump hired Rudy Giuliani, USA Berman’s former law

partner, as his personal counsel in connection with the Cohen investigation.

       In June 2018, in connection with the Cohen investigation, prosecutors with the USAO-

SDNY sought to interview Mr. Avenatti’s (then) client Stormy Daniels. An interview was

scheduled for Monday, June 25, 2018. The night before the meeting, and after Mr. Avenatti

and his client had travelled to New York for the meeting, the USAO-SDNY canceled it,

accusing Mr. Avenatti in an e-mail of leaking to the press the fact and location of the meeting.

Mr. Avenatti responded by e-mail to the prosecutors that they “should know better than to

make false accusations without evidence” and described what transpired as “a disgrace and

completely unprofessional.” (Exhibit S). The meeting with Mr. Avenatti and Daniels was

never rescheduled.

       On August 21, 2018, Cohen pleaded guilty to an Information charging him with, among

other crimes, campaign finance violations related to the payment to Daniels. See United States

v. Cohen, 18-cr-602-WHP (S.D.N.Y.) (DE 2:14-19 & DE7:23). Cohen admitted under oath

that he committed the campaign finance violations “in coordination with, and at the direction

of” President Trump. Id. Phone records corroborate Cohen’s public statements that Trump

directed Cohen to pay the $130,000 to Stormy Daniels in an effort to silence her. (Exh. R, at

pp.41-52). Other records demonstrate that individuals close to the President, including his son

Donald, Jr., and Hope Hicks participated in either the payment to Daniels or in the coverup.

Id. Curiously, none of the other participants in the criminal conspiracy with Cohen were

indicted and the investigation appears to have now been completed.

       While the FBI was conducting its criminal investigation into the illegal payment to

Daniels, Mr. Avenatti was President Trump’s chief antagonist in the civil arena and in the court



                                              28
           Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 35 of 50



of public opinion. Mr. Avenatti represented Daniels in connection with two lawsuits against

Trump. First, on March 6, 2018, Daniels filed an action against President Trump in California

state court seeking to have the NDA declared unenforceable. That action was ultimately

removed to the United States District Court for the Central District of California. See Clifford

v. Trump, et al., No. 18-cv-2217-SJP (C.D. Ca). President Trump resisted efforts by Mr.

Avenatti to take his deposition and then ultimately disavowed his intent to enforce the NDA

against Daniels, rendering the case moot in the view of the district court. Second, Daniels filed

an action for defamation against President Trump in response to a tweet by Trump that

suggested she was a liar. See Clifford v. Trump, No. 18-cv-6893-SJO (C.D. Ca) (transferred

from SDNY). The defamation action was dismissed because the district court found that

Trump’s tweet was protected by the First Amendment. Id. Mr. Avenatti was interviewed on

television hundreds of times about President Trump’s behavior and became, in many ways,

the foil for President Trump. 15

          Through the exercise of Daniels’ First Amendment right of access to the courts and his

own First Amendment right to speak truth to power, these lawsuits gave Mr. Avenatti a

platform to expose, for the public’s benefit, allegations of President Trump’s misconduct and

mendacity. His efforts attracted virtually nonstop media attention, thereby enabling the public

to judge for themselves whether President Trump was a criminal and a liar. Not surprisingly,

President Trump did not take kindly to Mr. Avenatti’s advocacy for his client and exercise of

his own constitutional rights. On September 26, 2018, Trump tweeted:




15
     Mr. Avenatti requests that the Court take judicial notice of these publicly reported facts.



                                                   29
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 36 of 50




On October 16, 2018 Trump tweeted:




       President Trump is the leader of the Executive Branch. Under Article II, Section 3 of

the Constitution, it is his duty to “take Care that the Laws be faithfully executed,” which means

he has the power to prosecute. United States v. Sanchez, 517 F.3d 651, 670 (2d Cir. 2008).

The United States Attorney is “designated by statute as the President’s delegate[] to help him




                                               30
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 37 of 50



discharge his constitutional responsibility” to decide whether, whom, and what charge to

prosecute. Id. President Trump has publicly expressed his disdain for Mr. Avenatti as a “third

rate lawyer” and “total low-life.” 16 This expression of disdain for Mr. Avenatti is especially

troubling in view of President Trump’s persistent public efforts to target his political enemies,

including those who have criticized him in the media or confronted him in the political arena.17

         C.   The Relationship Between USA Berman and President Trump

       In January 2018, after the unusual circumstance of being personally interviewed for the

position by President Trump, USA Berman was appointed by then Attorney General Jeff

Sessions to the role of U.S. Attorney for a statutory period of 120 days. In April 2018, the

judges of the Southern District of New York appointed USA Berman pursuant to 28 U.S.C.

§546(d) to continue to serve until a presidential nominee is confirmed by the Senate. Prior to

his appointment, USA Berman was a partner at the law firm of Greenberg Traurig, where he

practiced law with Giuliani, Trump’s personal lawyer. According to USA Berman’s own

financial disclosure, available online, he held a position in the General Counsel’s Office of the


16
  Steve Bannon, President Trump’s former chief strategist, and others, described Mr. Avenatti as
a serious threat to Trump’s re-election chances in 2020.
17
  Mr. Avenatti requests that the Court take judicial notice of the many documented instances in
which President Trump, either personally or through his lawyers, has sought to use his power as
the leader of the Executive Branch to target enemies in politics and the media for investigation,
prosecution, and/or other retaliatory action, including Hillary Clinton, James Comey, Andrew
McCabe, Peter Strzok, Jeff Bezos, and others.
https://www.nytimes.com/2018/11/20/us/politics/president-trump-justice-department.html;
https://www.washingtonpost.com/business/2019/08/01/after-trump-cites-amazon-concerns-
pentagon-re-examines-billion-jedi-cloud-contract-process;
https://www.washingtonpost.com/national-security/peter-strzok-whose-anti-trump-texts-got-him-
fired-from-the-fbi-sues-for-reinstatement/2019/08/06/eaf83060-b789-11e9-a091-
6a96e67d9cce_story.html; https://www.washingtonpost.com/national-security/andrew-mccabe-
sues-fbi-over-firing-alleges-plot-by-trump-to-oust-those-disloyal-to-the-
president/2019/08/08/098315e8-b9f8-11e9-b3b4-2bb69e8c4e39_story.html




                                               31
         Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 38 of 50



Donald J. Trump Presidential Transition Team. According to published media reports, USA

Berman      contributed      $5,400     to     the    Trump       campaign       for    president.18

https://www.newsweek.com/trump-sessions-southern-district-new-york-geoffrey-berman-

russia-investigation-770828.

       As noted above, USA Berman was recused by the DOJ from participation in the Cohen

investigation, presumably as a result of his ties to President Trump. Yet, USA Berman has

assumed a prominent role in the prosecution of Mr. Avenatti, the public announcement of the

arrest and charges, and interviews and decisions with respect to Mr. Geragos.

                                      III.    ARGUMENT

       THE INDICTMENT VIOLATES AVENATTI’S RIGHTS
       UNDER THE FIFTH AMENDMENT’S DUE PROCESS CLAUSE

       A prosecutor’s discretion to bring charges is “subject to constitutional constraints.”

United States v. Batchelder, 442 U.S. 114, 125 (1979). “One of these constraints, imposed by

the equal protection component of the Due Process Clause of the Fifth Amendment, is that the

decision whether to prosecute may not be based on ‘an unjustifiable standard such as race,

religion, or other arbitrary classification.’” United States v. Armstrong¸ 517 U.S. 456, 464

(1996) (citation omitted).     A claim of selective prosecution draws on “ordinary equal

protection standards.” Id. at 465. A defendant must show that the “federal prosecutorial policy

‘had a discriminatory effect and that it was motivated by a discriminatory purpose.’” Id.

(quoting Wayte v. United States, 470 U.S. 598, 608 (1985)). Thus, to succeed on a claim of

selective prosecution, a defendant must establish that he/she was “treated differently from



18
  Mr. Avenatti requests that the Court take judicial notice of the undisputed facts contained in this
paragraph.



                                                 32
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 39 of 50



other similarly situated individuals” and that “such differential treatment was based on

impermissible considerations such as race, religion, intent to inhibit or punish the exercise of

constitutional rights, or malicious or bad faith intent to injure [the defendant].” United States

v. Stewart, 590 F.3d 93, 121 (2d Cir 2009) (citation omitted).

       Another such constraint is that a prosecution may not be brought with a vindictive

motive; “[t]o punish a person because he has done what the law plainly allows him to do is a

due process violation of the most basic sort.” Bordenkircher v. Hayes, 434 U.S. 357, 363

(1978). “Accordingly, an indictment will be dismissed if there is a finding of ‘actual’

vindictiveness, or if there is a presumption of vindictiveness that has not been rebutted by

objective evidence justifying the prosecutor’s action.” United States v. Johnson, 171 F.3d 139,

140 (2d Cir. 1999). To establish actual vindictiveness, the defendant must show that “(1) the

prosecutor harbored genuine animus toward the defendant, or was prevailed upon to bring the

charges by another with animus such that the prosecutor could be considered a ‘stalking horse,’

and (2) [the defendant] would not have been prosecuted except for the animus.” United States

v. Koh, 199 F.3d 632, 640 (2d Cir. 1999) (internal quotation marks omitted). To establish a

presumption of prosecutorial vindictiveness, the defendant must show that “the circumstances

of a case pose a ‘realistic likelihood’ of such vindictiveness.” United States v. King, 126 F.3d

394, 397 (2d Cir. 1997) (quoting Blackledge v. Perry, 417 U.S. 21, 27 (1974)). Any such

presumption may be “overcome by objective evidence justifying the prosecutor’s action.”

United States v. Goodwin, 457 U.S. 368, 376 n.8 (1982). However, “[a] presumption of

vindictiveness generally does not arise in a pretrial setting.” United States v. Sanders¸ 211

F.3d 711, 717 (2d Cir. 2000) (emphasis added).




                                               33
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 40 of 50



       The standard for obtaining discovery on claims of vindictive prosecution and selective

prosecution is the same. Id. (“We see no reason to apply a different standard to obtain

discovery on a claim of vindictive prosecution.”). To obtain discovery, the defendant must

provide “some evidence tending to show the existence of the essential elements of the

defense.” United States v. Berrios, 501 F.2d 1207, 1211 (2d Cir. 1974) (quoted in Armstrong,

517 U.S. at 468). Admittedly, the standard is a “rigorous” one, to serve as a “significant barrier

to the litigation of insubstantial claims,” as courts are understandably reluctant to “exercise

judicial power over a ‘special province’ of the Executive.” Armstrong, 517 U.S. at 464. A

“presumption of regularity” supports prosecutorial decisions, and the clear evidence needed to

undermine the presumption that prosecutors have “properly discharged their official duties” is

most often elusive. Id. (citations omitted). The standard for obtaining discovery, however,

should not be an impossible one. In this case, Mr. Avenatti has made a sufficient showing to

obtain discovery on both his selective and vindictive prosecution claims.

       A. Selective Prosecution

       The evidence described above, corroborated by documents and recordings, is more than

sufficient to entitle Mr. Avenatti to discovery on his selective prosecution claim. First, it is

beyond serious dispute that Mr. Avenatti was singled out for prosecution from the only other

similarly situated individual. “[D]efendants are similarly situated … when their circumstances

present no distinguishable legitimate prosecutorial factors that might justify making different

prosecutorial decisions with respect to them.” United States v. Hastings, 126 F.3d 310, 315

(4th Cir. 1997) (internal quotation marks and citations omitted); see also United States v. Lewis,

517 F.3d 20, 27 (1st Cir. 2008) (“A similarly situated offender is one outside the protected class

who has committed roughly the same crime under roughly the same circumstances but against



                                               34
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 41 of 50



whom the law has not been enforced.”). “[A] defendant must show that the crimes charged

and those allegedly committed by the comparator are the same or similar and arose in the

similar circumstances.” United States v. Stone, No. 19-0018 (ABJ), 2019 WL 2502929, *22

(D.D.C. Aug. 1, 2019).

       Mr. Geragos is “CC-1,” the only other co-conspirator referenced in the Indictment. The

Indictment alleges that Mr. Geragos conspired with Mr. Avenatti and participated in every

relevant meeting and telephone conversation in this case. In fact, Mr. Geragos had more

communications than Mr. Avenatti with Nike and its counsel. At no point did Mr. Geragos, a

criminal defense lawyer, express any discomfort with the objectives of the meetings with Nike

or the settlement demand that was made on behalf of Coach Franklin. To be sure, Mr. Geragos

explained why it made sense for him and Mr. Avenatti to handle an internal investigation of

Nike; he assured Nike counsel that “we’ll get to the bottom of it, its not gonna happen again.”

Mr. Geragos participated in the discussion about how the investigation would be staffed and

the fees that would be charged. Mr. Geragos also communicated to Nike that it was Mr.

Avenatti’s intent to hold a press conference if the settlement demand was not met.

       Moreover, over the course of at least seven in-person or telephonic conferences with

the USAO-SDNY since Mr. Avenatti’s indictment (between April and June 2019), Mr.

Geragos and/or his counsel have denied to the government that he conspired with Mr. Avenatti.

Yet, on July 12, 2019, after these “innocence proffer” sessions, the government continued to

assert that Mr. Geragos was a co-conspirator in connection with an ex parte application to this

Court for a warrant to obtain documents from Mr. Avenatti’s Twitter account. To be clear,

neither Mr. Avenatti nor Mr. Geragos has committed any crime in this case; the government’s




                                              35
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 42 of 50



persistence in charging only Mr. Avenatti in the face of similar conduct by a similarly situated

individual satisfies the first prong of the selective prosecution inquiry.

       As for the second prong, the evidence is more than sufficient to obtain discovery on

Mr. Avenatti’s claim that he has been targeted based on “impermissible considerations,”

including the exercise of his First Amendment rights, and a “malicious or bad faith intent to

injure” him. Stewart, 590 F.3d at 121. Over the course of the past year, Mr. Avenatti was the

most visible antagonist and adversary of the leader of the Executive Branch. Mr. Avenatti

exercised his First Amendment rights to criticize President Trump and to file lawsuits against

him. President Trump publicly mocked Mr. Avenatti as a “third-rate lawyer” and “total low-

life.” The personal animus of President Trump, and those in his inner circle (e.g., Giuliani)

toward Mr. Avenatti has been on public display and was well-known to everyone, including

USA Berman. There are substantial ties between USA Berman, who has assumed a prominent

role in this prosecution, and President Trump, including that USA Berman: a) was the law

partner of the President’s personal lawyer; b) contributed the maximum amount to President

Trump’s 2016 presidential campaign; c) volunteered on the Trump transition team; and d) was

recused from the Cohen investigation and prosecution. If USA Berman was recused from the

Cohen investigation because of his ties to President Trump, then it would be equally improper

for him to be in charge of the prosecution of President Trump’s most vocal and visible

adversary. To further compound the animus, there was demonstrated friction between the

USAO-SDNY and Mr. Avenatti arising out of the Cohen prosecution, inasmuch as the AUSAs

in that case accused Mr. Avenatti of leaking to the press that an interview of Stormy Daniels

would be taking place.




                                                36
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 43 of 50



       Beyond that, the USAO-SDNY demonstrated malice and personal animus toward Mr.

Avenatti in the press release and press conference held by law enforcement upon his arrest.

Despite the language of Local Criminal Rule 23.1(d)(7) and the district court’s warnings to

the USAO-SDNY about extrajudicial statements in the Silver case, USA Berman opined that

Mr. Avenatti was using his law license as a “weapon” and “guise” to extort money and acted

like a “criminal.” FBI Asst. Dir. Sweeney also commented on the merits of the case, calling

it a “straightforward case of extortion” and stating, in disregard of the clear evidence in his

possession, that Mr. Avenatti made a list of demands in exchange for “covering up” Nike’s

misconduct.

       All of these circumstances must be considered in conjunction with the unusual way that

the government has handled this prosecution. Rather than probe Nike for the rampant and

serious corruption barely below the surface, the USAO-SDNY has instead opted to prosecute

the lawyer seeking to hold Nike accountable for the legitimate grievances of his client. The

nature of the charges appears to be either unprecedented or, at a minimum, exceedingly rare.

Undersigned counsel have not located a comparable case. The haste with which this white-

collar case was brought – within a few business days, without any meaningful attempt to

understand the underlying facts or Coach Franklin’s “claim of right” -- raises significant

questions about law enforcement’s motives. It raises serious questions as to why, in a white-

collar case, the USAO-SDNY disregarded its usual deliberate and careful investigative process

in favor of a quick arrest of Mr. Avenatti and a big media splash.

       The sprint to arrest Mr. Avenatti is particularly troublesome – and reeks of

unconstitutional motive -- considering that the crime of extortion can be complex even in the

garden variety case. See generally Jackson, 180 F.3d at 67-71. The crime of extortion, under



                                              37
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 44 of 50



both 18 U.S.C. §1951 and 18 U.S.C. §875(d), requires “wrongful” behavior on the part of an

accused. See United States v. Enmons, 410 U.S. 396 (1973); Jackson, 180 F.3d at 67-69.

When the allegedly “extortionate” demand is made during confidential settlement discussions

by a lawyer on behalf of a client pursuing a legitimate claim, the issue of “wrongfulness” is a

thorny one, as courts are loath to criminalize litigation-related threats, inasmuch as

criminalization naturally deters the exercise of First Amendment rights. See United States v.

Pendergraft, 297 F.3d 1198, 1205-08 (11th Cir. 2002). Indeed, even where a party threatens

frivolous litigation accompanied by false affidavits – circumstances that do not exist here –

courts have refused to allow criminal liability under the extortion statutes. Id. The analysis of

“wrongfulness” requires, among other things, an understanding of the “claim of right” at issue

and whether the lawyer believed he or she was pursuing legitimate demands with a nexus to

that claim of right. Cf. Jackson, supra.

       Unlike “threatened disclosures of such matters as sexual indiscretions that have no

nexus with any plausible claim of right,” Jackson, 180 F.3d at 70, where a client like Coach

Franklin has been wronged by a major corporation such as Nike, it is incumbent upon a

prosecutor to engage in a more rigorous and penetrating analysis of the client’s possible legal

claims before prematurely concluding that a lawyer’s demands constitute extortion. Litigation

itself is inherently threatening and poses a risk to all parties. Every day of the week, across

the nation, in settlement discussions, mediation sessions, and plea negotiations, lawyers,

including prosecutors, use fear and threats of harm and reputational damage, both overtly and

more subtly, as leverage to settle civil cases and secure guilty pleas. They often use hardball




                                               38
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 45 of 50



tactics and colorful language. 19 And, they often make demands for legal and equitable relief

that they may not be able to obtain after a verdict but are acceptable within the context of

settlement discussions.    Yet, extortion charges against attorneys for making settlement

demands are beyond exceedingly rare, for reasons that make sense as a matter of public policy.

       A prosecutor’s decision to charge a lawyer with a crime under these circumstances

should be made only after a thorough understanding of the underlying facts and a careful

analysis of the law. Under Jackson, Mr. Avenatti’s behavior is not “wrongful” as a matter of

law because there was a “claim of right” to his settlement demands – i.e., a nexus between the

“threat” and Coach Franklin’s plausible claim of right. The evidence shows that Coach

Franklin was contemplating a civil RICO action long before he sought Mr. Avenatti’s

representation. Coach Franklin wanted restitution (money) and justice (equitable relief).

Coach Franklin wanted equitable relief in the form of an internal investigation of Nike, and

Nike had demonstrated it was incapable of policing itself, given that several culpable

executives remained at the company eighteen months after Nike received a grand jury

subpoena in the wake of the Adidas scandal and despite widespread knowledge of the

corruption.

       Mr. Avenatti’s initial settlement demand sought both monetary and equitable relief,

which was available under both federal and state law in multiple jurisdictions. “[A] federal

court is authorized to grant equitable relief to a private plaintiff who has proven injury to its




19
  It is understood that settlement negotiations are typically punctuated with numerous instances of
puffery and posturing. Richmond v. General Nutrition Centers, Inc., No. 08-cv-3577-PAE, 2012
WL 762307, *7 (S.D.N.Y. Mar. 9, 2012). “A settlement discussion is a negotiation, and a party’s
assertion as to injury or damages may, or may not, be anchored in fact.” Id.




                                                39
         Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 46 of 50



business or property by reason of a defendant’s violation of §1962…” Chevron Corporation

v. Donziger, 833 F.3d 74, 137 (2d Cir. 2016). This “is consistent with Congress’s intent ‘to

encourage[e] civil litigation to supplement Government efforts to deter and penalize the …

prohibited practices. The object of civil RICO is thus not merely to compensate victims but

to turn them into prosecutors, ‘private attorneys general,’ dedicated to eliminating

racketeering activity.’” Id. (quoting National Organization for Women, Inc., v. Scheidler, 267

F.3d 687, 695 (7th Cir. 2001), reversed on other grounds, 537 U.S. 393 (2003)) (emphasis

added). The types of RICO injunctive relief that can be tailored to particular situations are

virtually limitless.   “Section 1964’s exhortation to craft relief broadly recognizes the

importance of looking to the wider context in which the racketeering took place.” United

States v. Mason Tenders Dist. Council of Greater New York, No. 94-civ-06487 (RWS), 1995

WL 679245, *16 (S.D.NY. Nov. 15, 1995), as modified by 1996 WL 22360 (S.D.N.Y. Jan. 19,

1996).    Furthermore, California Business and Professions Code section 17200, et seq.,

authorizes private right of action for injunctive relief to prevent “unfair competition,” defined

broadly as “any unlawful, unfair or fraudulent business act or practice.” Id.; see also §§17203,

17204.

         The alleged threat by Mr. Avenatti to publicly expose Nike’s conduct had a nexus to a

plausible claim of right of Coach Franklin. Mr. Avenatti’s demand, as a component of the

settlement, that he and Mr. Geragos be the lawyers hired by Nike to conduct the internal

investigation is inextricably intertwined with that claim. Although the USAO-SDNY might

argue it is unusual for the plaintiff’s lawyer to demand, as part of a settlement, that he be

retained to handle the internal investigation of the defendant – and to be paid for it -- the

USAO-SDNY itself routinely insists in settlement agreements on having final approval



                                               40
       Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 47 of 50



authority over the selection of inspectors, monitors, and trainers implementing a costly

compliance program in civil lawsuits and/or in connection with Deferred Prosecution

Agreements. See, e.g., DE37-1 in United States v. Webster AV Management, LLC, No. 16-cv-

09913-PGG (S.D.N.Y.), at ¶13, ¶46.

       None of that apparently mattered to the USAO-SDNY because the USAO-SDNY never

bothered to investigate Coach Franklin’s claim of right before charging Mr. Avenatti.     The

USAO-SDNY’s decision to indict only Mr. Avenatti speaks volumes. If the USAO-SDNY

has concluded, after Mr. Geragos’s proffer sessions, that no crime was committed, then the

government must explain why Mr. Avenatti remains under indictment in this case. If Mr.

Geragos has been spared because the government has concluded that he was truthful when he

denied having conspired with Mr. Avenatti, then serious questions abound as to why the

government has not dismissed the conspiracy counts against Mr. Avenatti. Finally, if the

government has concluded that Mr. Geragos was untruthful in his proffer sessions – i.e., that

he sought to extort Nike and then lied to the government about it -- the government will be

hard-pressed to provide a legitimate explanation for its decision to prosecute only Mr.

Avenatti.

       Truth be told, and as demonstrated supra, the explanation that leaps from the record is

that the USAO-SDNY substituted its own personal impressions of Mr. Avenatti, drawn from

his aggressive public persona, long feud with President Trump, and brief entanglement with

the USAO-SDNY in the Michael Cohen investigation, in place of a neutral, detached, and

comprehensive investigation of the facts and evidence. If Mr. Avenatti were attorney Doe –

or Mr. Geragos, for that matter – he would not have been arrested or charged. The facts




                                             41
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 48 of 50



outlined above more than satisfy the “some evidence” standard for Mr. Avenatti to obtain

discovery on his claim of selective prosecution.

       B. Vindictive Prosecution

       The same facts that support Mr. Avenatti’s selective prosecution claim also animate his

vindictive prosecution claim, namely, the unusual nature of the charges and the swiftness of

the arrest. But there is more. President Trump, the leader of the Executive Branch, and his

family have demonstrated genuine animus toward Mr. Avenatti, 20 a fact well-known to USA

Berman. USA Berman’s relationship with President Trump, or at least the perception thereof,

was sufficient to warrant his recusal from the Michael Cohen investigation. That USA Berman

did not see fit to likewise recuse himself from Mr. Avenatti’s case but, instead, has taken a

very active role in it, is circumstantial evidence that he may be considered a “stalking horse”

for President Trump. That Mr. Avenatti “would not have been prosecuted except for the

animus” is abundantly clear given that USA Berman has opted to not seek an indictment of the

only other similarly situated individual (or Nike, for that matter, and its executives). Mr.

Avenatti is entitled to discovery on this claim.

                           IV.     REQUEST FOR DISCOVERY

       Mr. Avenatti respectfully requests the following discovery from the USAO-SDNY on

his motion.

       A.     All internal documents, including memoranda, notes, e-mails, and text
       messages that, in any way, reference the reasons why Mr. Avenatti was arrested
       and/or charged in this case;




20
  President Trump’s son, Donald Trump, Jr., gleefully celebrated on Twitter when Mr. Avenatti
was arrested on March 25, 2019, posting various tweets on his twitter.com/DonaldJTrumpJr
account about Mr. Avenatti’s arrest, of which the Court can take judicial notice.



                                               42
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 49 of 50



       B.     All internal documents, including memoranda, notes, e-mails, and text
       messages that, in any way, reference the reasons why Mark Geragos was not
       arrested or charged in this case;

       C.      A list of all cases in the last 25 years in which a lawyer was charged with
       extortion for settlement demands made in connection with the representation of
       a client;

       D.    All oral and written communications, including but not limited to
       memoranda, emails, text messages, and the like, between the USAO-SDNY and
       the Department of Justice regarding the decision to arrest and charge Mr.
       Avenatti;

       E.     All oral and written communications, including but not limited to
       memoranda, emails, text messages, and the like, written by members of the
       USAO-SDNY expressing negative personal feelings about Mr. Avenatti, in
       connection with the instant investigation, the investigation that led to his arrest
       in United States v. Avenatti, Case No. 19-374-cr-DAB, or the Michael Cohen
       investigation;

       F.    All oral and written communications, including but not limited to
       memoranda, emails, text messages, and the like, between the USAO-SDNY and
       the Department of Justice regarding the decision not to arrest or charge Mr.
       Geragos; and

       G.     All oral and written communications, including but not limited to
       memoranda, emails, text messages, and the like, between the USAO-SDNY
       and/or the Department of Justice and the White House, President Trump, or
       anyone on his behalf (e.g., his personal counsel), regarding Mr. Avenatti.

       H.    All documents reflecting any communication regarding Mr. Avenatti
       between the USAO-SDNY and/or the Department of Justice and the White
       House, President Trump, or anyone on his behalf (e.g., his personal counsel).


                                     V. CONCLUSION

       For the foregoing reasons, Mr. Avenatti respectfully requests that the Court dismiss the

Indictment against him or, in the alternative, grant the requested discovery and an evidentiary

hearing on this motion.




                                               43
        Case 1:19-cr-00373-PGG Document 29 Filed 08/14/19 Page 50 of 50



                                            Respectfully submitted,

                                            By:    /s/Scott A. Srebnick
                                                   Scott A. Srebnick, P.A.
                                                   201 South Biscayne Boulevard
                                                   Suite 1210
                                                   Miami, FL 33131
                                                   Telephone: (305) 285-9019
                                                   Facsimile: (305) 377-9937
                                                   E-Mail: Scott@srebnicklaw.com

                                            By:    /s/Jose M. Quinon
                                                   Jose M. Quinon, P.A.
                                                   2333 Brickell Avenue, Suite A-1
                                                   Miami, FL 33129
                                                   Telephone: (305) 858-5700
                                                   Facsimile: (305) 358-7848
                                                   E-Mail: jquinon@quinonlaw.com

                                                   Attorneys for Defendant Michael Avenatti




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 14, 2019, I caused a true and correct copy of the

foregoing to be served by electronic means, via the Court’s CM/ECF system, on all counsel

registered to receive electronic notices.


                                            /s/Scott A. Srebnick
                                            Scott A. Srebnick




                                              44
